DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 	Claims 2, 5, 7, 10, 12, 15, 17 and 20-22 have been canceled. Claims 1, 3, 4, 6, 8, 9, 11, 13, 14, 16, 18, and 19 remain pending in the present application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 9, 11, 13, 14, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (hereinafter Li)(US 2017/0265165) in view of Kubota et al. (hereinafter Kuubota)(US 2016/0234736).


wherein the system information request to request transmission of the first piece of on-demand SI is transmitted in a resource belonging to a first set of resources corresponding to the first piece of on-demand SI among multiple sets of resources for transmission of a system information request(P[0053], optional system information provided on demand; resource configuration of the demand channel; Figures 3-7 ).  
By using the preamble in a case that the non-demand SI includes information for indicating the first set of resource among the multiple resources; the ystem information request is transmitted by using the message unless the non-demand SI includes the information (P[0087] If the UE 120-1 determines in step 820 that the needed optional system information is transmitted in a resource zone(s) 620, then the UE 120-1 can directly reuse the information in step 840, without sending the request by itself. In this way, the system overhead associated with transmission of the request can be avoided and the resource cost is thus further reduced; P[0086], the optional system information is previously requested by the othe UE’s (not by the receiving one) and therefore non-demand SI).
and the non-demand SI is transmitted regardless of the system information request(P[0059]. Resource configuration of the demand channel is included in the essential information; P[0008], essential system information comprises broadcasting  semi-static systm 
Li did not teach specifically multiple pieces of the on-demand SI by using either an Nx-Physical Random Access Channel (NX-PRACH) or an NX-Physical Uplink Shared Channel (NX-PUSCH). However Kubota teaches in an analogous art multiple pieces of the on-demand SI by using either an Nx-Physical Random Access Channel (NX-PRACH) or an NX-Physical Uplink Shared Channel (NX-PUSCH)(P[0020-0022], SI requested by UE;P[0085], UE may then request service specific SI; Table in P[0149], MSIB with PRACH, PUSCH and 5G system information; SI is transmitted in response to a request sent by UE). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the multiple pieces of the on-demand SI by using either an Nx-Physical Random Access Channel (NX-PRACH) or an NX-Physical Uplink Shared Channel (NX-PUSCH) in order to have additional flexibility and improved efficiency.

Regarding claim 3, Li in view of Kubota teaches the terminal apparatus according to claim 2, wherein the receiver is configured to receive non-demand SI including information for indicating the multiple sets of resources, wherein the multiple sets of resources include at least the first set of resources corresponding to the first piece of on-demand SI, and a second set of resources corresponding to a second piece of on-demand SI(P[0059]. Resource configuration of the demand channel is included in the essential information; P[0008], essential system information comprises broadcasting  semi-static systm information  and dynamic system 
Regarding claim 4, Li teaches the terminal apparatus according to claim 1, wherein the receiver is configured to receive non-demand SI including information for indicating a preamble sequence corresponding to the first piece of on-demand SI, the transmitter is configured to transmit, the system information request to request transmission of the first piece of on-demand SI includes the preamble sequence (P[0059], resource configuration of the demand channel and part of the essential system information included in the AIT; Abstract, essential information is transmitted periodically)
Claims 6, 8-9 are rejected for the same reason as set forth in claims 1, 3-4 respectively.
Claims 11, 13-14 are rejected for the same reason as set forth in claims 1, 3-4 respectively.
Claims 16, 18-19 are rejected for the same reason as set forth in claims 1, 3-4 respectively.
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are moot in view of new grounds of rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647